Title: To John Adams from Joshua Johnson, 22 April 1780
From: Johnson, Joshua
To: Adams, John


     
      Sir
      Nantes 22 April 1780
     
     Inclosed I forward you five American Newspapers which I received last Evening by the Dove Capt. W. Kindy, they will give you an Account of Clintons arrival in Georgia. I have likewise to inform you that the Capt. and a passinger informs me Genl. Gates was appointed to Command the Southern Army and that he was on his way to Join it. The same Gent. add that Vessell from Martinique had Just arrived and brought an Account that the Dean Captain Nicholson had sent in there an English Frigate Sheathed with Coper and mounting twenty Eight Gunns she struck after a severe Action. Had I been a ceremonious man I should have waited on you before with my Congratulations on your appointment. You will beleive me as an honest one that I am very happy my Country has shown so much wisdom, and I am not without hopes that your endeavours will extricate her out of her difficulties in which I wish you every Success and am with my sincere and very best offers of service Sir, Your most Obedt. & most Humble Servant
     
      Joshua Johnson
     
    